IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50286
                        Conference Calendar



GEORGE OCHOA VELEZ,

                                         Plaintiff-Appellant,

versus

WILLIAM O’BRIEN, MD;
GARY L. JOHNSON, UNKNOWN STAFF,
at the John Seally Hospital,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. SA-01-CV-5
                       --------------------
                          October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     George Ochoa Velez (“Velez”), Texas prisoner # 532640, has

filed a motion for leave to proceed in forma pauperis (“IFP”) on

appeal following the district court’s decision to dismiss his 42

U.S.C. § 1983 complaint for want of prosecution and as frivolous

for failure to state a claim.   By moving for IFP status, Velez is

challenging the district court’s certification that IFP status

should not be granted on appeal because his appeal is not taken



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 01-50286
                                   -2-

in good faith.     See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     Velez has failed to show that his appeal of the district

court’s dismissal of his complaint as frivolous is taken in good

faith.   His request for IFP status is DENIED.        See Baugh, 117

F.3d at 202.     Furthermore, because the appeal is frivolous, it is

DISMISSED.     See 5TH CIR. R. 42.2.

     The dismissal of Velez’ complaint as frivolous and the

dismissal of this appeal as frivolous each count as a strike for

purposes of 28 U.S.C. § 1915(g).         See Patton v. Jefferson Corr.

Ctr., 136 F.3d 458, 462-64 (5th Cir. 1998); Adepegba v. Hammons,

103 F.3d 383, 385-87 (5th Cir. 1996).        Velez has already

accumulated two prior strikes.         See Velez v. Collins,

No. 2:92-CV-252 (S.D. Tex. June 4, 1996), and Velez v. Collins,

No. 2:94-CV-223 (S.D. Tex. Sep. 2, 1994).         Because he has more

than three strikes, Velez may not hereafter proceed in forma

pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.         See 28 U.S.C.

§ 1915(g).

     IFP DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR

IMPOSED.